The appellants were convicted in the District Court of Bee County for the offense of possessing intoxicating liquor for the purpose of sale and their punishment assessed at confinement in the penitentiary for a term of one year each.
The only question raised by the record is as to the sufficiency of the evidence to support the verdict. We have very carefully *Page 660 
examined the statement of facts and have reached the conclusion that the testimony is amply sufficient.
Briefly stated, the record shows that the appellants in company with one Cavaro came to a Mexican residence in the town of Pettus in a car and that the appellant Charles left the car and entered the residence. A few minutes later the Sheriff arrived on the scene and found appellant Charles intoxicated and on inquiry Charles told the Sheriff that the car belonged to him. Going to the car the sheriff searched it and found a two-gallon jug practically full of whiskey in the front part of the car and Gonzales sitting on the back seat of the car and there were two other jugs and a glass jar back where he was sitting, same being on the floor of the car in front of the back seat; all of these vessels were practically full of whiskey with the exception of the two-gallon jug and it was more than half full.
A correct charge was given to the jury on the law of principals and we think that under the facts stated, the evidence was amply sufficient to sustain the jury's finding that the appellants were each guilty of the offense of possessing liquor for the purpose of sale. In fact, we are somewhat puzzled to see how the contention can be seriously made that each of these parties was not in possession of this liquor; and there being no question but that they possessed more than a quart, and no explanation offered as to their purpose in having it, the jury in our opinion was fully warranted in concluding that they had it for the purpose of sale under our Statute.
Finding no error in this record, it is our opinion that the case should be in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.